Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,8-15 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al (US 20210337512 A1) hereinafter as Belleschi in view of Lee et al (US 20210410114 A1) hereinafter as Lee.
Regarding claim(s) 1,15,23 and 26, Belleschi discloses an apparatus for wireless communications at a first UE (See Fig(s). 1 apparatus UE), comprising: 
2a processor; 3memory coupled with the processor; and 4instructions stored in the memory and executable by the processor (See Fig(s). 9, block diagram of UE with processor 902 and memory 904 with appropriate programs for execution) to cause the 5apparatus to: 
6receive, from a second UE, an indication of a set of reserved resources 7for sidelink communications between the first UE and the second UE (See ¶ abstract, 34, See Fig(s). 6A-6C, at a first time T1, transmitting a first control message announcing a first reservation of a set of radio resources for sidelink communication) ; 
8transmit, based at least in part on the indication of the set of reserved 9resources, a first control message for reservation reassurance of the set of reserved 10resources (See ¶ 34, See Fig(s). 6A, at a first time T1, transmitting a first control message announcing a first reservation of a set of radio resources for sidelink communication), 
the first control message comprising an indication of a resource 11configuration for a second control message for reservation reassurance of the set of 12reserved resources (See ¶ 34, 62, 135, a second time T2, transmitting a second control message announcing a second reservation of a set of radio resources  for sidelink communication); 
the second control message indicating the set Attorney Docket No. PS997 (107922.1098)Qualcomm Ref. No. 2100585 79 15of reserved resources for sidelink communications between the first UE and the 16second UE (See ¶ 3, at a third time T3, performing a sidelink communication using the radio resources reserved by the second reservation).
Belleschi fails to illustrate 13transmit the second control message based at least in part on the indication of the resource configuration.
Lee discloses transmit the second control message based at least in part on the indication of the resource configuration (See Fig(s).9-10, step S1020, See ¶ 150, NG-RAN can provide the UE with intra-carrier sidelink configuration, inter-carrier sidelink configuration and anchor carrier which provides sidelink configuration via a Uu carrier for NR sidelink communication and/or V2X Sidelink communication).
Configuration formatting for sidelink communications provides maximum bandwidth that can be used between devices of interest to maximize communications data efficiency.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Lee within Belleschi, so as to enhance overall network and user experience by maximize data communications efficiency by maximizing bandwidth between UEs.

Further with regards to claims 15, of nonoverlapping of set of reserved resources, Belleschi discloses reservation of different frequency allocations (thus nonoverlapping, See ¶ 151).

Further with regards to claim 23 for transmission occasion, Belleschi discloses whereby a UE senses when it may be a good time for sidelink transmissions to occur without intereference (See ¶ 18, before using certain resources a UE may sense such resources for some time, and in case the resources are deemed to be free, the UE can select them for sidelink transmissions.).
 
Regarding claim(s) 2, 27, Belleschi discloses 2transmitting an indication of a format of the second control message in the 3first control message (See ¶ 14).  
Regarding claim(s) 8, Belleschi discloses 12configuring one or more fields of the first control message for reservation 3reassurance; and 4transmitting reservation reassurance information in the one or more fields of 5the first control message (See ¶ 34, 47, 62, 135, a second time T2, transmitting a second control message announcing a second reservation of a set of radio resources  for sidelink communication);.  
Regarding claim(s) 9, 24, Belleschi discloses 2transmitting a second set of resources for a sidelink data channel in the second 3control message; and 4transmitting reservation reassurance information for the set of reserved 5resources in the second set of resources for the sidelink data channel (See ¶ 135-138,  See Fig(s). 5, Step 2 (element 502): at time T2 (where T1<T2), a UE announces a second reservation of a radio resource, which may or may not be contained in the first reservation, by transmitting a second control message).
1 Regarding claim(s) 10, Belleschi discloses 2transmitting the first control message and the second control message 3according to a configured periodicity, the first control message or the second control message 4indicating the configured periodicity (See ¶ 24-25).  
1 Regarding claim(s) 11, Belleschi discloses 2detecting interference on the set of reserved resources; and 3transmitting the indication of the set of reserved resources based at least in 4part on detecting the interference ( See ¶ 151, different frequency allocations is interpreted to represent interference avoidance mechanism).
.  
Regarding claim(s) 12, Belleschi discloses 2determining a transmission occasion for transmitting the first control message 3and the second control message based at least in part on a negotiation procedure with the 4second UE or a third UE (for transmission occasion, Belleschi discloses whereby a UE senses when it may be a good time for sidelink transmissions to occur without intereference (See ¶ 18, before using certain resources a UE may sense such resources for some time, and in case the resources are deemed to be free, the UE can select them for sidelink transmissions.). .  
1 Regarding claim(s) 13, Belleschi discloses 2transmitting the first control message and the second control message using a 3same beam (See Fig(s). 6a-6b).  
1 Regarding claim(s) 14, Belleschi discloses 2detecting interference in the set of reserved resources during a time period; 3and 4transmitting the first control message and the second control message using 5multiple beams according to a beam sweeping procedure based at least in part on the detected 6interference (See ¶ 128, 151, different frequency allocations is interpreted to represent interference avoidance mechanism).
Regarding claim(s) 22,25, Belleschi discloses 2identifying available resources in a subchannel, wherein the available 3resources in the subchannel are nonoverlapping with time and frequency resources for the 4second control message indicated by the resource configuration (Belleschi discloses reservation of different frequency allocations (thus nonoverlapping, See ¶ 151),; and 5transmitting data in the available resources based at least in part on the  identifying (See ¶ 34, 62, 135, a second time T2, transmitting a second control message announcing a second reservation of a set of radio resources  for sidelink communication).

Allowable Subject Matter
Claims 3-7,16-21 and 28-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411